—In an action to recover damages for personal injuries, etc., the defendant appeals from (1) a judgment of the Supreme Court, Queens County (Zelman, J.), entered June 13, 1991, in favor of the plaintiff Stephen Fischer and against the defendant in the principal sum of $60,000, upon a jury verdict, and (2) an order of the same court, dated October 18, 1991, which denied the defendant’s motion to resettle the decretal paragraphs of the judgment.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is modified, on the law, by *475reducing the award to the plaintiff Stephen Fischer from the principal sum of $60,000 to the principal sum of $30,000; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for the entry of an appropriate amended judgment; and it is further,
Ordered that the defendant is awarded one bill of costs.
The defendant’s appeal from the order denying resettlement must be dismissed, as no appeal lies from an order denying a motion to resettle the decretal paragraphs of a judgment (see, Zagami v Zagami, 173 AD2d 698; Blaustein v Blaustein, 145 AD2d 591).
In this action, inter alia, to recover damages for personal injuries sustained in an automobile accident, the jury awarded the plaintiff Stephen Fischer $5,000 for past pain and suffering, $25,000 for future pain and suffering, and $30,000 for future medical expenses. The trial court should have deducted the $30,000 award for future medical expenses from Fischer’s total award, as that sum constituted basic economic loss that cannot be recovered in a tort action against another covered person under the no-fault automobile insurance law (see, Insurance Law § 5102 [a]; § 5104 [a]; see also, Bisbee v Independent Coach Corp., 182 AD2d 661; McDonnell v Best Bus Co., 97 AD2d 433; Fiveson v Kondenar, 110 AD2d 749; Hughes v Ryder Truck Rental, 125 AD2d 177; Johnston v Colvin, 145 AD2d 846). Balletta, J. P., Rosenblatt, Santucci and Joy, JJ., concur.